207 F.2d 33
MEDLINv.UNITED STATES. (two cases).HOUSEv.UNITED STATES.
Nos. 11484-11486.
United States Court of Appeals District of Columbia Circuit.
Argued June 29, 1953.
Decided July 23, 1953.
Petition for Rehearing Denied October 12, 1953.

Mr. James J. Laughlin, Washington, D. C., with whom Mr. Albert J. Ahern, Jr., Washington, D. C., was on the brief, for appellants.
Mr. E. Riley Casey, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Arthur D. Schaffer and William J. Peck, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee. Messrs. Charles M. Irelan, U. S. Atty., and Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., at the time the record was filed, also entered appearances for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appellants were indicted and convicted of assault "with a dangerous weapon, that is, shoes" on their feet. There was substantial evidence that each appellant kicked the complaining witness. He was seriously injured.


2
Appellants contend that shoes on feet are not dangerous weapons. We think it clear that they are, at least when they inflict serious injuries. Cf. Tatum v. United States, 71 App.D.C. 393, 110 F. 2d 555. Appellants' other contentions do not require discussion.


3
Affirmed.